72.	Let me at the outset sincerely congratulate Mr. Kittani on his election to the presidency of the thirty-sixth session of the Assembly. His election is a fitting tribute to him personally and an honor to his great country, with which my own country enjoys very cordial and friendly ties. His personal role, contribution and accomplishments in international affairs are a matter of public record. We are therefore confident that he will successfully guide the Assembly in all its deliberations. The delegation of the United Republic of Tanzania pledges to him its full cooperation.
73.	May I also congratulate his predecessor, Mr. Rudiger von Wechmar, who presided over the thirty-fifth session of the Assembly with such dedication and distinction. We have noted his persistent efforts during his presidency to seek solutions to the major and pressing problems of our time, particularly in the area of international economic cooperation. We wish him well in his new assignment and hope that he will continue to devote himself to these issues.
74.	I wish also to pay a tribute to the SecretaryGeneral for his commitment and tireless efforts in pursuit of the noble goals of the Organization. I am particularly happy to express our appreciation for his dedicated services, since I had the opportunity to work closely with him during the period that I was privileged to represent my country at the United Nations.
75.	My delegation takes particular pride in welcoming into our midst the newly independent Republic of Vanuatu. The emergence of new countries from colonialism will always be a source of great joy to my country.
76.	In the same spirit, therefore, we warmly welcome the accession of Belize to independence and its membership in the Organization.
77.	The agenda before the thirty-sixth session of the Assembly is long and, in most cases, not new. Many items have remained on the agenda and have been debated over and over again. As solutions to these problems elude us, tensions continue to rise. In turn, these tensions make it even harder to search for lasting solutions; Problems that plagued the 1960s and the 1970s are still with us in the 1980s and have led to the creation of new and hitherto unknown problems which not only have added new dimensions to the old ones but have, in fact, compounded them. The world continues, to witness the worsening state of the international political and economic situation. The welfare of all nations and the wellbeing of all peoples are at stake. Amidst these disquieting developments, there is mounting disillusionment and even resignation among the peoples of the world.
78.	There are today dangerous signs symptomatic of the cold war and reminiscent of the early postwar period. The danger of polarization of the world has again cast the world into a state of extreme uncertainty.. The spirit of detente, which served to lubricate the relations between East and West, seems to be fading fast. An era of confrontation, with its imponderable consequences,. appears to be superseding dialog and tolerance; there is a monumental escalation of the arms race; and regional conflicts and areas of tension are multiplying. Unless the 'present trend is arrested, the threat to the very survival of the present and succeeding generations is very real indeed.
79.	That the world situation is so disquieting and the future so worrying is no longer subject to disagreement. Nor does anyone doubt that there is need for urgent action. Therefore it is a sad paradox that, notwithstanding the reality of the threat to its own existence, and having demonstrated great ingenuity in science and technology, mankind still appears to be helpless and, as it were, at a loss when it comes to solving problems which are essentially of its own making. In fact, there is no doubt whafJ soever among us all as to the capacity we have to change the course of many things, nor is it a case of ignorance of where the solutions are to be found.
80.	The problems of the arms race and disarmament are much too familiar to all of us, and I therefore need not give a lengthy account of the issues involved. Perhaps the time has come when a mere restatement of the problems is not sufficient. There is a need to explore new ways and means to cope with the problems of peace and security in the world. We must ask ourselves whether saving the world from a nuclear holocaust is not a fair price to pay for our tolerance in diversity. The promotion of the principles of peaceful coexistence among all nations, ideological differences notwithstanding, can be an important development in the process of conflict resolution. Whether it be in the consideration of the comprehensive test ban treaty, the Indian Ocean or outer space, solutions will continue to elude us unless there is a firm commitment to peace through the restoration of confidence among States and a mutual respect for the sovereignty, territorial integrity and independence of all States.
81.	There can be no peace for people who continue to live in the darkness of humiliation or suffer the indignities of racism, colonialism and other forms of domination. History teaches us that people who have been denied their fundamental rights have invariably stood up defiantly in defense of such rights. Their resistance has taken different forms. To those millions who are oppressed, who suffer the ordeal of colonial domination or foreign occupation, or who face the nightmare of racial discrimination, the United Nations must be a source of hope and inspiration.
82.	While the decolonization process has perhaps been one of the most remarkable achievements of the United Nations, the final stages of this process seem to be the most difficult and painful. In Namibia, for example, we continue to witness colonial oppression and suffering which its people has gallantly resisted for decades. Oppression and suffering are rapidly being extended to peaceful independent States through aggression and provocation by a racist minority regime.
83.	The numerous meetings at which the question of Namibia has been considered, culminating m the eighth emergency special session of the Assembly, are testimony to the importance which the international community attaches to this problem. This underlines the need for an urgent solution before peace and security in the region are put into further jeopardy.
84.	As we had occasion to state during the Security Council debate on the issue in April, 4 as well as during the eighth emergency special session [9th meeting], we remain committed to the scrupulous implementation of Security Council resolution 435 (1978). In this process, we have insisted and shall continue to insist that first the five Western States, as the authors of the plan which the Council endorsed by that resolution have the obligation to see it implemented. In this context, we have noted with interest the joint communique issued by the Foreign Ministers of those five Western States following their meeting yesterday. Secondly, further prevarication serves only to strengthen the intransigence of South Africa. Thirdly, the central role of the United Nations in the implementation of the plan must be maintained. Fourthly, for as long as the path of a negotiated settlement continues to be blocked by Pretoria's recalcitrance, the people of Namibia and its liberation movement, SWAPO, should be effectively assisted in its liberation struggle.
85.	South Africa's continued intransigence and illegal occupation and use of the international Territory of Namibia as a springboard for repeated acts of aggression against the neighboring front-line States of the region ate a matter for serious concern. Its recent massive aggression against and occupation of part of the territory of the People's Republic of Angola was carried out in total disdain for the reaction of the international community, as well as for its consequences for international peace and security. Tanzania, in concert with other African States, will continue to render all the necessary assistance and support to the people of Angola.
86.	In South Africa apartheid constitutes a constant crime against that country's people and seriously threatens international peace and security. The General Assembly would be talking in rather abstract terms of blatant violation of human rights if it were found lacking in its commitment to the elimination of this evil. We say so because nations have not been lacking in expressions of verbal outrage against apartheid. Yet apartheid is still with us, certainly not because of its invincibility, but because of the failure of the international community to back condemnations with effective action. On our part, we will spare no effort in supporting the struggle against apartheid. In doing so, we are bound by our conviction that the system of apartheid is an affront to the dignity of man. Tanzania is also convinced that the process of total isolation of the Government of South Africa until it abandons its apartheid policies is aimed at averting consequences harmful to peace and security.
87.	The explosive situation in the Middle East remains a source of serious concern to the world community. Tanzania continues to stress that peace in the region will continue to elude us if the root cause of the conflict is not resolved. While the observance of the principle of the non-acquisition of territory by force and respect for the sovereignty, independence and territorial integrity of all the States in the area are conditions necessary for the attainment of a genuine, viable and lasting solution to the problem, the core of the Middle East problem remains the continued denial of the inalienable rights of the Palestinian people to self-determination, including the right to establish a homeland of their own.
88.	We cannot make reference to the Middle East situation without voicing our concern at the anguish and suffering of Lebanon and its people. We support that country's legitimate aspirations for the safeguarding of its independence, sovereignty and territorial integrity.
89.	It is a matter of profound regret to my country that despite the efforts of the United Nations, the nonaligned movement and the Organization of the Islamic Conference, the war between Iran and Iraq continues, imposing enormous suffering on the peoples of the two States in the process, besides endangering peace and security in the region. We shall continue to support all efforts aimed at bringing to an end that unfortunate conflict.
90.	We note with hope the possibility of a solution to the question of Western Sahara. As the current Chairman of the Assembly of Heads of State and Government of the Organization of African Unity, Mr. Daniel T. Arap Moi, President of the Republic of Kenya, reported yesterday [11th meeting], the session of the Assembly held recently at Nairobi adopted important decisions which, inter alia, provide for a fair and free referendum in the Territory which wiL enable the people of Western Sahara to determine their own future. We are gratified that through the Organization ofAfrican Unity [OAU] it has been possible to establish a framework within which this problem can be settled. As a member of the Implementation Committee, Tanzania will continue to work for the successful implementation of the recommendations adopted by the Committee at its session at Nairobi in August.
91.	The problem of Cyprus remains unresolved. It is, however, a source of hope th,:.t the inter-communal talks have now gained momentum with the submission of comprehensive proposals encompassing both the territorial and constitutional aspects. Those efforts deserve the support and encouragement of all of us so that they can culminate in a final and lasting solution which ensures the independence, sovereignty, territorial integrity and non alignment of Cyprus.
92.	Developments in the Korean peninsula, IndoChina and Afghanistan continue to preoccupy the Organization. While we strive to search for viable solutions, we must continue to promote dialog and eliminate courses of action which may further exacerbate tensions.
93.	We witness also the deepening of the world economic crisis, which continues to have particularly severe consequences on the economies of the developing countries. That crisis has led to a further deterioration of the terms of trade of the developing countries, slow economic growth, imported inflation and a sharp deterioration in their balance of payments. That situation aggravates the already poor economic conditions of the third world.
94.	While the developing countries continue to bear the brunt of the world economic crisis because of the vulnerability of their weak economies to external conditions beyond their control, the impact: of that crisis is also increasingly being felt by the developed countries. The impact of the crisis on the economies of the developed countries is characterized by high rates of inflation, widespread unemployment, recession and fluctuations in exchange rates. Those conditions have led to widespread dissatisfaction and social tension in the developed countries. Unilateral efforts by some developed countries to seek national solutions to those global problems have not only failed to resolve such problems but have also had a severe cumulative impact on the economies of the developing countries.
95.	The failure of those efforts to find lasting solutions to those global economic problems confirms our conviction that the present world economic crisis is structural and institutional rather than purely cyclical in character. The world economy is in a state of structural disequilibrium characterized by, among other things, stagflation, unemployment, underutilization of industrial capacity, chronic imbalances in international payments, monetary instability, trade distortions and an energy crisis. Those problems have engulfed the entire world, and now more than ever before the imperative to act together on a global scale has become evident.
96.	The demand for the new international economic order is not simply a moral appeal. It is a call for the attention of the world society to the interdependence of countries in economic development. For the truth is that in a world of economic interdependence, it is unrealistic to think that a solution to the economic problems of one part of the world can be achieved in isolation from the rest of the world. Nor is it possible to deal with one issue in isolation from the rest, as there is always a direct link between all the various issues of development.
97.	The proposed global negotiations offer the best framework for the comprehensive, coherent, integrated and therefore effective treatment of the entire world economic malaise. It is the hope of my delegation, therefore, that all efforts will be made during this session of the Assembly to reach an agreement which would enable launching of the global negotiations as early as possible. Tanzania also looks forward to the forthcoming International Meeting on Cooperation and Development to be held at Cancun, which we hope will provide the necessary positive political impetus and create an atmosphere which would be conducive* to progress in the currently stalled NorthSouth negotiations on international economic cooperation.
98.	The United Nations provides the most viable forum for the promotion of freedom, peace, justice, international security and cooperation. We must therefore endeavor to make it well equipped to face the new challenges before us. The United Nations must truly become an effective instrument for the promotion of world peace and economic and social progress for all. If the Organization is to continue as an effective instrument for peace, the people of the world must place their confidence in it. Our commitment to its aims and principles must likewise never be in doubt.
